Case 8:20-cv-02230-DOC-JDE Document 20 Filed 04/21/21 Page 1 of 2 Page ID #:134




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      A Limited Liability Partnership
   2 Including Professional Corporations
     PETER H. KLEE, Cal. Bar No. 11170
   3 pklee@sheppardmullin.com
     JORDAN S. DERRINGER, Cal. Bar No. 255992
   4 jderringer@sheppardmullin.com
     501 West Broadway, 19th Floor
   5 San Diego, California 92101-3598
     Telephone: 619.338.6500
   6 Facsimile: 619.234.3815
   7 Attorneys for Defendant
     ALLSTATE NORTHBROOK INDEMNITY COMPANY
   8
   9                                  UNITED STATES DISTRICT COURT
  10                              CENTRAL DISTRICT OF CALIFORNIA
  11 ERIKA MEJIA MARINELARENA,                          Case No. 8:20-cv-2230 DOC (JDEx)
  12                     Plaintiff,                     District Judge David O. Carter
                                                        Magistrate Judge John D. Early
  13            v.
                                                        JOINT NOTICE OF SELECTION
  14 ALLSTATE NORTHBROOK                                OF MEDIATOR
     INDEMNITY COMPANY, an Illinois
  15 corporation,,
                                                        Complaint Filed: November 24, 2020
  16                     Defendant.
  17
  18
                TO THE CLERK OF THE COURT:
  19
                PLEASE TAKE NOTICE that pursuant to this Court’s Scheduling Order &
  20
       Order Re: Pretrial and Trial Procedures, dated March 30, 2021 [DKT 18], the parties
  21
       have jointly agreed to a private mediation with Arnold A. Levinson, Esq. of ADR
  22
       Services Inc. The parties have not yet agreed on a date but are in the process of
  23
       scheduling a date that’s convenient for both parties.
  24
  25 Dated: April 21, 2021                  SHEPPARD MULLIN, RICHTER & HAMPTON
  26                                        LLP

  27                                        By: /s/ Jordan S. Derringer
  28                                            Jordan S. Derringer
                                               Attorneys for Defendant
                                                     -1-              Case No. 9:20-cv-2230 DOC (JDEx)
       SMRH:4817-7982-0774.1                                JOINT NOTICE OF SELECTION OF MEDIATOR
Case 8:20-cv-02230-DOC-JDE Document 20 Filed 04/21/21 Page 2 of 2 Page ID #:135




   1
       Dated: April 21, 2021                 LAW OFFICES OF STEVEN R. YOUNG
   2
   3                                         By: /s/ Steven Young
                                                 Steven Young
   4                                            Attorneys for Plaintiff
   5
   6
                                              ATTESTATION
   7
   8                     Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby attest that all
   9 signatories listed above, and on whose behalf this filing is submitted, concur in the
  10 filing’s content and have authorized the filing.
  11                     Executed this 21st day of April, 2021 at San Diego, California.
  12
  13                                                           /s/ Jordan S. Derringer
  14                                                         JORDAN S. DERRINGER

  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                      -2-               Case No. 9:20-cv-2230 DOC (JDEx)
       SMRH:4817-7982-0774.1                                 JOINT NOTICE OF SELECTION OF MEDIATOR
